1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANTOINE DESHAWN BARNES,          )                  Case No.: 1:20-cv-00389-SAB
                                      )
12             Plaintiff,             )
                                      )                  ORDER DENYING WITHOUT PREJUDICE
13        v.                                             PLAINTIFF’S MOTION TO PROCEED IN FORMA
                                      )                  PAUPERIS
14                                    )
     HANFORD SUPERIOR COURT JUDGE, et
                                      )                  (ECF No. 2)
     al.,
15                                    )
                                      )                  ORDER DIRECTING CLERK OF COURT TO
16             Defendants.            )                  FORWARD ORDER TO SHERIFF OF KINGS
                                      )                  COUNTY JAIL
17                                    )
                                      )                  ORDER DIRECTING PLAINTIFF TO FILE A
18                                    )                  COMPLETED APPLICATION TO PROCEED IN
                                                         FORMA PAUPERIS OR PAY FILING FEE
                                      )
19
                                      )                  (ECF No. 2)
20                                    )

21          Plaintiff Antoine Deshawn Barnes is a county jail inmate proceeding pro se in this civil rights

22   action pursuant to 42 U.S.C. § 1983. On March 16, 2020, Plaintiff filed the instant complaint, along

23   with a motion to proceed in forma pauperis.

24          Plaintiff’s application to proceed in forma pauperis is incomplete. There is no certified copy

25   of Plaintiff’s trust account statement for the past six months attached to the application as the

26   instructions require, nor is the certificate portion of the form dated, signed, or filled-out by an

27   authorized officer of the penal institution. Plaintiff must submit a completed form, including a

28   certified copy of his trust account statement, if he wishes for the application to be considered.

                                                         1
1             On the form application, in the portion available for the signature of an authorized officer of

2    the institution where Plaintiff is incarcerated, Plaintiff has written “Conflict of Interest. Refuse to Sign

3    due to being against CCPOA POA. ” (ECF No. 2, at p. 2.) The Court construes the notation as an

4    indication that Plaintiff was unable to obtain a signature from an officer at the Kings County Jail in

5    Hanford, California, where Plaintiff is currently housed, for his in forma pauperis application.

6             In light of Plaintiff’s apparent difficulties in obtaining an authorized signature on the form

7    application and copy of his inmate trust statement, the Court will forward a copy of this order to

8    appropriate staff at the Kings County Jail.

9             Accordingly, it is HEREBY ORDERED that:

10            1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

11                    prejudice;

12            2.      The Clerk of Court is directed to forward a copy of this order and Plaintiff’s motion

13                    (ECF No. 2), to the Sheriff of the Kings County Jail in Hanford, California, that the

14                    appropriate person might be aware of the difficulty Plaintiff is experiencing in

15                    obtaining the information necessary to complete his application to proceed in forma

16                    pauperis; Within thirty (30) days from the date of service of this order, Plaintiff shall

17                    file the attached application to proceed in forma pauperis, completed and signed,

18                    including a certified copy of his trust account statement for the past six months, or in

19                    the alternative, pay the $400.00 initial filing fee for this action;

20            3.      No extension of time will be granted absent a showing of good cause; and

21            4.      The failure to comply with this order will result in dismissal of this action without

22                    prejudice.

23
24   IT IS SO ORDERED.

25   Dated:        March 19, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                            2
